DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/610,240. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jul 28, 2022 has been entered.
 

Status of Claims
Claim(s) 1-19 is/are currently pending and has/have been examined.

Response to Amendment 
	The Amendment filed on Jul 28, 2022 has been entered. Applicant’s Remarks filed on Jul 28, 2022 have been considered as follows.
Based on the Amendments to the Claims, Page(s) [PAGES] of Applicant’s Remarks, and the Examiner’s Amendment below, the prior art rejection(s) has/have been withdrawn.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Brian Repper on Sep 7, 2022.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 

1. (Currently Amended) A diagnostic tester for analyzing a body fluid, the diagnostic tester comprising: a test tape having test zones configured to receive the body fluid; a chamber configured to contain the test tape; a seal; an opening of the chamber which is at least partially bordered by the seal; a face on the chamber that borders the opening, at least part of the face being formed by the seal; a closing leaf spring in direct contact with the test tape and sealed onto the face, the closing leaf spring shielding the opening from an environment outside the chamber, the closing leaf spring being disposed in a plane in relation to a top of the seal so as to flex at the opening; and an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit the chamber, wherein the closing leaf spring is sealed to the seal around an entirety of the opening except at the exit gap, and directly presses on the test tape at the exit gap to form a barrier that isolates the chamber from the environment outside the chamber.

7. (Currently Amended) A diagnostic tester for analyzing a body fluid, the diagnostic tester comprising: a plurality of test strips, each having at least one test zone configured to receive the body fluid; a chamber configured to contain the plurality of test strips; a seal; an opening of the chamber that is at least partially bordered by the seal; a face on the chamber that borders the opening, at least part of the face being formed by the seal; a closing leaf spring sealed onto the face and configured to directly contact the plurality of test strips, the closing leaf spring shielding the opening from an environment outside the chamber, the closing leaf spring being disposed in a plane in relation to a top of the seal so as to flex at the opening; and an exit gap formed between the closing leaf spring and the seal through which the plurality of test strips are configured to exit the chamber, wherein the closing leaf spring is sealed to the seal around an entirety of the opening except at the exit gap, and directly presses on the plurality of test strips at the exit gap to form a barrier that isolates the chamber from the environment outside the chamber.

14. (Currently Amended) A diagnostic tester for analyzing a body fluid, the diagnostic tester comprising: a test tape with test fields for applying the body fluid; a chamber configured to contain the test tape; a seal; a closing leaf spring in direct contact with the test tape; a gap formed between the closing leaf spring and the seal, the gap being configured to allow passage of the test tape in use; and an opening of the chamber which is at least partially bordered by the seal, the opening being shielded from an environment outside the chamber by the closing leaf spring, and configured to act as a passageway for installing the test tape before the closing leaf spring is applied, wherein the closing leaf spring is disposed in a plane in relation to a top of the seal so as to flex at the opening, and the closing leaf spring is sealed to the seal around an entirety of the opening except at the gap, and directly presses on the test tape at the gap to form a barrier that isolates the chamber from the environment outside the chamber.

15. (Currently Amended) A diagnostic tester for analyzing a body fluid, the diagnostic tester comprising: a plurality of test strips, each with at least one test zone configured to receive the body fluid; a chamber configured to contain the plurality of test strips; a seal; an opening of the chamber that is at least partially bordered by the seal; a face on the chamber that borders the opening, at least part of the face being formed by the seal; a closing leaf spring sealed onto the face and configured to directly contact the plurality of test strips, the closing leaf spring being disposed in a plane in relation to a top of the seal so as to flex at the opening; and a gap formed between the closing leaf spring and the seal, the gap being configured to allow the plurality of test strips to be transported out of the chamber to an application site, wherein the opening is configured to allow the plurality of test strips to be installed before the closing leaf spring is applied, and the closing leaf spring is sealed to the seal around an entirety of the opening except at the gap, and directly presses on the plurality of test strips at the gap to form a barrier that isolates the chamber from an environment outside the chamber.

16. (Currently Amended) A portable device for analyzing a body fluid, the portable device comprising: a receiving bay configured to load a diagnostic tester, the diagnostic tester comprising: a plurality of test strips, each with at least one test zone configured to receive the body fluid; a chamber containing the plurality of test strips; a seal; a face on the chamber bordering the opening, at least part of the face being formed by the seal; a closing leaf spring sealed onto the face and configured to directly contact the plurality of test strips; a gap formed between the closing leaf spring and the seal, the gap being configured to allow passage of the plurality of test strips to an application site; and an opening of the chamber which is at least partially bordered by the seal, the opening being shielded from an environment outside the chamber by the closing leaf spring, the opening being configured to allow the plurality of test strips to be installed before the closing leaf spring is applied, wherein the closing leaf spring is disposed in a plane in relation to a top of the seal so as to flex at the opening, and the closing leaf spring is sealed to the seal around an entirety of the opening except at the gap, and directly presses on the plurality of test strips at the gap to form a barrier that isolates the chamber from the environment outside the chamber. 

	
Allowable Subject Matter
Claim(s) 1-19 is/are allowable over the prior art made of record. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the feature that defines over the art is a diagnostic tester comprising test structures, a chamber to contain the test structures, an opening partially bordered by a seal and a closing leaf spring sealed around an entirety of the opening except at the exit gap, where the closing leaf spring is in direct contact with the test tape and directly presses on the test tape to form a barrier from the outside environment of the chamber. 
The apparatus of Claim 7, where the feature that defines over the art is a diagnostic tester comprising test structures, a chamber to contain the test structures, an opening partially bordered by a seal and a closing leaf spring sealed around an entirety of the opening except at the exit gap, where the closing leaf spring is in direct contact with the test tape and directly presses on the test tape to form a barrier from the outside environment of the chamber. 
The apparatus of Claim 14, where the feature that defines over the art is a diagnostic tester comprising test structures, a chamber to contain the test structures, an opening partially bordered by a seal and a closing leaf spring sealed around an entirety of the opening except at the exit gap, where the closing leaf spring is in direct contact with the test tape and directly presses on the test tape to form a barrier from the outside environment of the chamber. 
The apparatus of Claim 15, where the feature that defines over the art is a diagnostic tester comprising test structures, a chamber to contain the test structures, an opening partially bordered by a seal and a closing leaf spring sealed around an entirety of the opening except at the exit gap, where the closing leaf spring is in direct contact with the test tape and directly presses on the test tape to form a barrier from the outside environment of the chamber. 
The apparatus of Claim 16, where the feature that defines over the art is a receiving bay to load a diagnostic tester, the diagnostic tester comprising test structures, a chamber to contain the test structures, an opening partially bordered by a seal and a closing leaf spring sealed around an entirety of the opening except at the exit gap, where the closing leaf spring is in direct contact with the test tape and directly presses on the test tape to form a barrier from the outside environment of the chamber. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798